Name: COMMISSION REGULATION (EC) No 809/95 of 11 April 1995 on the issuing of a standing invitation to tender for the resale on the internal market of 99 000 tonnes of durum wheat held by the Greek intervention agency
 Type: Regulation
 Subject Matter: plant product;  trade policy;  marketing;  Europe
 Date Published: nan

 12. 4. 95 Official Journal of the European Communities No L 82/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 809/95 of 11 April 1995 on the issuing of a standing invitation to tender for the resale on the internal market of 99 000 tonnes of durum wheat held by the Greek intervention agency tender for the resale on the internal market of 99 000 tonnes of durum wheat held by it. Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 19 April 1995. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 31 May 1995. 3 . Tenders must be lodged with the Greek intervention agency : Ministry of Agriculture (YDAGEP), Internal Market Directorate, 241 , Acharnon Street, GR- 10446 Athens ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2), as amended by Regulation (EC) No 120/94 (3), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas, in the present market situation, a standing invitation to tender for the resale on the internal market of 99 000 tonnes of durum wheat held by the Greek intervention agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Greek intervention agency shall issue pursuant to Regulation (EEC) No 2131 /93 a standing invitation to (Telex 22 17 36 YDAG GR ; fax 86 29 373). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Greek intervention agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 191 , 31 . 7. 1993, p. 76. 3 OJ No L 21 , 26. 1 . 1994, p. 1 .